DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/31/2021.
Applicants arguments does not show that species I and species II are not mutually exclusive because species II has one floating diffusion region for multiple pixels whereas species I has 1 floating diffusion region for each pixel, this feature makes them mutually exclusive. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 1-7, 15-20.

Allowable Subject Matter
Claims 8-14 are allowed.

The following is the reason for allowance of claim 8, pertinent arts do not alone or in combination disclose: a second photosensing region located within the substrate;

a second transfer gate disposed on the frontside of the substrate and extending into the second photosensing region;a floating diffusion region disposed from the frontside of the substrate to a position within the substrate, wherein the floating diffusion region is shared between the first photosensing region and the second photosensing region; and a control electrode located on the frontside of the substrate and extending into the floating diffusion region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng et al (US Pub No. 20190355778), Jung et al (US Pub No. 20190115388), Ihara (US Pub No. 20180190694), Zhang (US Pub No. 20190267429).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895